DRIBBEN, Judge,
concurring in part and dissenting in part:
I
I concur in affirming the findings of guilty. Unlike the majority, I would also affirm the sentence as adjudged by the court members and approved by the convening authority.
Judge Felder’s and my review of the credible evidence of record led us to conclude beyond a reasonable doubt that the verdict of the court-martial was correct. See Article 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866. Senior Judge Mitchell concludes otherwise. He points out that the defense included the testimony of four witnesses who placed appellant in a local bar at the time of the offenses in question. Included was a barmaid affiliated with that establishment, who, my learned brother contends, had no discernable reason to lie.
Three of these witnesses were acquaintances if not friends of appellant. It may reasonably be inferred that they were familiar with the victim’s “notorious” reputation (as described by Judge Felder) for “sexual promiscuity and harlotry.” It may also reasonably be inferred that they were not going to stand mute while their fellow soldier underwent trial and faced the possibility of life imprisonment for “raping a whore.” In this regard, I turn to words of Senior Judge Mitchell in another case involving sexual misconduct, wherein he said “What we know as individuals we should not ignore as judges.” 1 The barmaid also had a discernable reason to lie. She wanted to keep her paying customers.
II
My brothers in determining an appropriate sentence for appellant focus on the sexual history of the complainant rather than considering the vicious nature of the crimes committed against her. Surely, her attacker is neither less guilty nor less deserving of punishment because of her soiled reputation. The majority, to the extent they evaluate the sentence of an appellant on the private life of his victim, deprive both him *775and her of due process of law. Why should the reputation or lack of chastity of a victim of rape and forcible sodomy deprive her and, more importantly, society, of seeing that her tormentor receives the sentence he deserves? Others, such as robbery victims, do not have their characters or lack of chastity taken into account when it comes time to consider an appropriate sentence. Ironically, if this victim had been robbed instead of raped and sodomized, her reputation would be irrelevant. Which is the greater wrong? One’s material goods can be restored. On the other hand, a veteran prostitute, much less a misguided 14 year old homeless child, may never fully recover from the beastial indignities done to her body by forcible penetration and perverted abuses.
My brothers’ characterization of the victim, assuming ad arguendo, that such is in any way relevant in considering an appropriate sentence,2 paints an inaccurate portrait. The victim may, in my opinion, be more accurately pictured as a child abandoned by her family, starved for love, and stunted in her emotional growth. Her reputation for “sexual promiscuity and harlotry” came mostly from her own boasting and imaginings. It does not require psychiatric learning to see that this child sought affection wherever it could be found if only in her daydreams. It does not logically follow from this that she sought to be brutalized in her quest for acceptance. Nevertheless, appellant, a married man of mature years with two children, raped and anally sodomized this child within a matter of days prior to his family’s arrival in Germany.
Ill
Considering the violent and depraved nature of appellant’s acts and the guidance provided by the case of United States v. Varacalle, 4 M.J. 181 (C.M.A.1978) and by paragraph 76b, Manual for Courts-Martial, United States, 1969 (Revised edition), I believe that ten years confinement at hard labor with the other portions of the sentence adjudged and approved by the convening authority is appropriate.
Parenthetically, the fact that appellant’s co-actor was acquitted in a separate proceeding tells me that appellant’s case was either better prosecuted or his jury was more discerning or both.3

. United States v. Dunlop, CM 435237 (ACMR 16 January 1979) (Mitchell, J., dissenting), grant of review vacated as improvidentiy granted, 6 M.J. 285, 287 (C.M.A.1979) (Perry, J., dissenting).


. The citations relied upon by the majority involve instances of carnal knowledge (voluntary intercourse) rather than rape.


. It is recognized that the co-actor’s jury in the proper exercise of its discretion chose not to believe the evidence presented.